               Case 2:20-cv-01134-JLR Document 11
                                               10 Filed 10/09/20 Page 1 of 3




     1                                                                            The Honorable James L. Robart
 2

     3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
10
                                            AT SEATTLE

          FREDERICK L. BLUE,
12
                                                                         NO. 2:20-cv-01134-JLR
                                      Plaintiff,
13                   V.
                                                                        STIPULATION AND ORDER OF
14        QUANTUM COAST PROPERTY                                        DISMISSAL
          MANAGEMENT, COMPASS HOUSING
15
          ALLIANCE.
16                          Defendants.

17

18

19                                                 STIPULATION

20             It is hereby stipulated and agreed by and between the parties hereto that the above-

21       entitled matter has been fully settled and compromised between Plaintiff Frederick L. Blue

22
         and Defendants Quantum Coast Property Management and Compass Housing Alliance,

         and may be dismissed with prejudice and without costs to any party.
23

24

25

26       STIPULATION AND ORDER OF                                         I
                                                       SIMMONS SWEENEY SMITH PS                   I
         DISMISSAL- 1                                  SEATTLE/BELLEVUE                            BBLLlNGHAM (MAlrJSERVICil)
                                                       1181 I NB 1ST STREET SUITE 200              1223 COMMERCIAL STREET
         2:20-cv-01134-JLR                             BELLEVUB WA 98005                           BELLINGHAM, WA 98225

                                                                              PHONE: (360) 752-2000 / FAX: (360) 752-2771
                                                                              Jeff@ssslowgroup.com
          Case 2:20-cv-01134-JLR Document 11
                                          10 Filed 10/09/20 Page 2 of 3




 2

 3

 4
                                                TYLOR C. L                       S A#35495
 5                                              Attorney for                    nt UANTUM COAST
                                                PROPERTY
 6

 7

 8                                                                   SBA#30645
                                                                    efendant COMPASS HOUSING
 9

10
                                                 ORDER
11
           Pursuant to the foregoing Stipulation, it is
12
           ORDERED that this cause is hereby dismissed with prejudice and without costs to
13
     any party.
14

15
                                   9th_ day of _October
           DONE IN OPEN COURT this _            _ __ _ _ _ _ _ _ , 2020.




                                                          A
16

17
                                                              JUDGE James L. Robart
18

19                By:
              ~ S tSMITH, P.S.
20

21
     JILL S 1TH, WSBA#30645
22   Attorney for Defenda.nt COMPASS HOUSING
23

24

25

26   STIPULATION AND ORDER OF                                        I
                                                   SIMMONS SWEENEY SMITH PS                 I
     DISMISSAL- 2                                  SBATTLEIBBLLilVUE                          BELLINGHAM (MArrJSBRVICB)
                                                   11811 NE 1ST STREET SUITE 200              1223 COMMERCIAL STREET
     2:20-cv-01134-JLR                             BELLEVUE WA 98005                          BELLINGHAM, WA 98225

                                                                         PHONE: (360) 752-2000 / FAX: (360) 752-2771
                                                                         Jeff@ss•lowgroup.com
        Case 2:20-cv-01134-JLR Document 11
                                        10 Filed 10/09/20 Page 3 of 3




 2

 3

 4

 5

 6

 7

 8

 9

IO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATION AND ORDER OF                            I
                                       SIMMONS SWEENEY SMITH PS                 I
     DISMISSAL- 3                      SEATTLB/B8(.LilVUB                           B BLLINOHAM (MAIL/SBRVICB)
                                       11811 NB 1&T STREBT SUITE 200                1223 COMMERCIAL STREET
     2:20-cv-01134-JLR                 BELLEVUE WA 98005                            BELLINGHAM, WA 98225

                                                             PHONE: (360) 752-2000 IPAX: (360) 752-2771
                                                             Jeff@ssslowgroup.com
